Detailed Action1
Election/Restriction
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction requirement in the reply filed on October 28, 2021.
The traversal between groups I and II is on the grounds that the apparatus of group II cannot be used in a different method because the claims of group II include the same process language as group I.  This argument lacks merit because while the claims of groups I and II recite similar process language, apparatus claims merely have to be capable of performing functional language. Thus, the apparatus claims of group II do not have to perform any of the process language recited in group I. As stated in the restriction requirement mailed on August 31, 2021, the claims of group II do not even require a rivet or wire blank. The structure required in claim 7 is merely first, second, and third extrusion mechanisms that are capable of performing the subsequent functional limitations. 
The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the second extrusion mechanism that is capable of forming the groove portion and shank portion with the gradually increasing section must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed May 29, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: figures 10 and 11. The originally filed disclosure did not describe the structure of the extrusion mechanisms in the detail illustrated in figures 10 and 11.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: a first extrusion mechanism, a second extrusion mechanism, and a third extrusion mechanism in claim 7, a clipping mechanism in claim 8, and, a fourth extrusion mechanism in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As such, the first, third, and fourth extrusion mechanisms are interpreted as a pair of dies that move towards and away from each other. The structure of the second extrusion mechanism and the clipping mechanism is not described in the specification as detailed in the 112(b) rejection below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The limitations of claims 7 and 8, of, “the second extrusion mechanism” and “the clipping mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s originally filed specification details how the second extrusion mechanism upsets the wire blank, however, no structure of the second extrusion mechanism is provided. Further, Applicant’s originally filed specification states the function of the clipping mechanism, i.e. to clip the wire blank, however, no structure of the clipping mechanism is provided. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 recites the wire blank in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites, when describing the function of the third extrusion mechanism, the wire blank formed between the first end and the second end, and the material pushing portion or the shank portion. This limitation is awkwardly written so as to be confusing. For example, is the wire blank formed between the ends, or one end and the material pushing portion or shank portion? Further, it is unclear how the wire blank is formed by the third extrusion mechanism. The wire blank was provided prior to the third extrusion mechanism (the first extrusion mechanism upsets the wire blank). For purposes of examination, the wire blank will be interpreted as the non-extruded portion of the rivet, which is capable of being between the 
Claims 9-10 are rejected for depending from one of claims 7 and 8.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in view of USPGPub No. 2002/0054806 (“Sakamura”) and US Patent No. 3,114,921 (“Carusi”).
Regarding claims 7-8, AAPA teaches an I-shaped self-piercing rivet (fig. 1, paras. [0003]-[0005]), and that these type of rivets are conventionally manufactured with an apparatus (para. [0005]). 
AAPA fails to explicitly teach the apparatus being an extrusion forming apparatus comprising first, second, and third extrusion mechanisms, and the limitation of claim 8 of a clipping mechanism for clipping a wire to obtain the wire blank. However, this limitation is taught by Sakamura.
Sakamura is directed to manufacturing a self-clinching fastener having a recess therein with an extrusion apparatus (fig. 1, 5 & 12-13, paras. [0002] & [0040]-[0044]). Sakamura teaches the extrusion apparatus comprises five different extrusion mechanisms each comprising a pair of dies 141-145 & 161-165 that move toward and away from each other (fig. 5, para. [0040]). In addition, the extrusion apparatus of Sakamura obtains a wire blank by clipping a wire with a clipping mechanism (fig. 5, para. [0041]).
It would be obvious in view of Sakamura to form the self-clinching rivet of AAPA with a extrusion apparatus having at least three separate extrusion mechanisms each having a pair of dies that move toward and away from each other, and a clipping mechanism that clips a wire blank. As detailed further below, since Sakamura’s apparatus is capable of extruding fasteners having recesses therein, it would be predictable to form the rivet of AAPA with an apparatus having at least three extrusion mechanisms and a clipping mechanism.
Sakamura et al. fail to explicitly teach the limitations of a first extrusion mechanism for upset-extruding a first end of the wire blank to shape the first end into a material pushing portion and a shank portion billet, wherein the shank portion billet extends axially along the wire blank, and, a third extrusion mechanism for upset-extruding a second end of the wire blank to shape the second end of the wire blank into a slot shaft portion, thereby forming a slot portion by the slot shaft portion, the wire blank formed between the first end and the second end, and the material pushing portion or the shank portion, wherein the second end of the wire blank is disposed opposite to the first end of the wire blank. However, this would have been obvious in view of Carusi. 
Carusi is directed to manufacturing rivets (col. 1 lines 13-17). Carusi teaches that it is known to upset the ends of tubular blanks into the desired shape via extrusion mechanisms comprising a pair of dies (figs. 3-5, col. 3 line 25 – col. 4 line 15). Carusi further teaches that it is known to upset the end of a tubular blank such that a greater diameter portion is formed, i.e. material pushing portion, with a smaller diameter portion extending axially thereform, i.e. shank portion billet (figs. 3-4, col. 3 lines 25-65).

AAPA et al. fail to explicitly teach the shank portion billet being annular, and, an upper side surface of the shank portion billet has an upwardly convex tapered portion with a gradually increasing cross-sectional area from top to bottom. However, this would have been obvious in view of a separate teaching of Carusi. Carusi teaches that when upsetting the ends of a material, it is predictable to form an upper side of the upset material 30 with a convex shape that gradually increases from a top to a bottom (figs. 5 & 6). Carusi further teaches that it is predictable to extrude an end portion of a workpiece such that the extruded part is annular (figs. 3-5, col. 3 line 25 – col. 4 line 15). Thus, it would be obvious to form the shank portion billet in a variety of shapes, including having a convex portion that gradually increases from a top to bottom, and, with a recess in the middle such that the shank portion billet is annular.
AAPA et al. also teaches a second extrusion mechanism for upset-extruding the shank portion billet, such that the tapered portion flows in a direction away from the wire blank, thereby forming a shank portion extending in a radial direction of the wire blank and a groove portion between the shank portion and the material pushing portion. Specifically, Sakamura teaches that after the material pushing portion and shank portion billet are formed, a second extrusion mechanism forms a greater diameter portion on a top of the shank billet portion so that a recess is formed between the shank portion and the material pushing portion (fig. 7 & 10-11, paras. [0041]-[0044]).
the shank portion has a cross-sectional area which gradually increases from its first end adjacent to the material pushing portion to its second end away from the material pushing portion (fig. 1). But, AAPA fails to teach an extrusion mechanism capable of forming this gradually increasing portion. However, this would have been an obvious in view of Sakamura. Sakamura teaches to form the recess via protruding portion 24b’ (figs. 10 & 11, para. [0046]). While the protruding portion 24b’ comprises a rectangular profile, one of skill in the art will appreciate that it can comprise a variety of shapes including comprising tapered surfaces. Thus, since AAPA teaches the shank portion to have a taper extending outwardly from the groove portion, it would be predictable and obvious to modify the shape of the protruding portion 24b’ to have a taper instead of a right-angled edge that will form the taper of the shank portion of AAPA.
Regarding claim 9, AAPA et al. fail to explicitly teach a fourth extrusion mechanism configured to upset-extrude the wire blank obtained through clipping by the clipping mechanism to shape the first end of the wire blank into a head billet that facilitates forming of the material pushing portion and the shank portion billet by the first extrusion mechanism. However, this would have been obvious in view of Sakamura.
Sakamura teaches that a reduced diameter portion can be formed on a larger diameter portion via an extrusion mechanism (fig. 6, para. [0043]).
In this case, as detailed in the rejection to claims 7 and 8 above, AAPA et al. teach upsetting a first end of the wire blank with an extrusion mechanism that forms both the material pushing portion and the shank billet portion. However, Sakamura teaches that the shank billet portion can be predictably formed on a greater diameter portion. Thus, it would be obvious to modify AAPA et al. such that the first end of the wire blank is first upset to have a diameter equal to the material pushing portion, and then, a subsequent extrusion mechanism forms the shank portion billet extending from the material pushing portion.
Given the above modification, upsetting the first end of the wire blank to have a diameter equal to the material pushing portion reads on the fourth extrusion mechanism, and the subsequent extrusion mechanism that forms the shank portion billet extending from the material pushing portion reads on the first extrusion mechanism.
Regarding claim 10, AAPA et al. further teach the fourth extrusion mechanism, the first extrusion mechanism, the second extrusion mechanism, and the third extrusion mechanism of the extrusion forming apparatus process the wire blank sequentially (Sakamura, fig. 5, para. [0040]).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamura in view of USPGPub No. 2006/0018709 (“Doerr”) and Carusi.
Regarding claims 7-9, Sakamura teaches an extrusion forming apparatus for manufacturing a self-clinching [fastener] (figs. 1 & 5, paras. [0002] & [0040]), the extrusion forming apparatus comprising: the limitation of claim 8 of a clipping mechanism for clipping a wire to obtain the wire blank (fig. 5, para. [0041]) and a plurality of extrusion mechanisms that comprise a pair of dies that move toward and away from each other (fig. 5, para. [0040]).
Sakamura fails to explicitly teach the self-clinching fastener being a self-clinching rivet. However, this would have been obvious in view of Doerr. 
	Doerr is directed to a self-clinching rivet (fig. 1, para. [0012]). Doerr teaches the self-clinching portion 206 of the rivet comprises two large diameter portions 214 & 216 with a recess 212 there between (fig. 2). Doerr further teaches that the end of the rivet can also be upset 210 (fig. 2). 
	It would be obvious to modify the self-clinching fastener of Sakamura such that the self-clinching portion comprises two increased diameter portions with a recess therebetween, and the opposite end of the rivet is upset. Doerr teaches that it would be predictable to use this shape of rivet to secure two workpieces 218 & 234 together (figs. 5 & 6). As detailed more in depth below, it would further be predictable to form this fastener with an extrusion process because Sakamura teaches an extrusion process that can form recesses in the fastener.
Sakamura teaches a first extrusion mechanism for upset-extruding a first end of the wire blank to shape the first end into a material pushing portion and a shank portion billet, wherein the shank portion billet extends axially along the wire blank, and the shank portion billet is located at an upper side of the material pushing portion (fig. 6, para. [0043], wherein portion c2 is the material pushing portion and portion c3 is the shank portion billet). Sakamura also teaches a second extrusion mechanism for upset-extruding the shank portion billet, such that the tapered portion flows in a direction away from the wire blank, thereby forming a shank portion extending in a radial direction of the wire blank and a groove portion between the shank portion and the material pushing portion (figs. 7 & 10-11, paras. [0043]-[0044]).
Sakamura et al. fail to explicitly teach the shank portion billet being annular, and, an upper side surface of the shank portion billet has an upwardly convex tapered portion with a gradually increasing cross-sectional area from top to bottom. However, this would have been obvious in view of Carusi. Carusi teaches that when upsetting the ends of a material with a pair of dies, it is predictable to form an upper side of the upset material 30 with a convex shape that gradually increases from a top to a bottom (figs. 5 & 6). Carusi further teaches that it is predictable to extrude an end portion of a workpiece such that the extruded part is annular (figs. 3-5, col. 3 line 25 – col. 4 line 15). Thus, it would be obvious to form the shank portion billet in a variety of shapes, including having a convex portion that gradually increases from a top to bottom, and, with a recess in the middle such that the shank portion billet is annular.
Sakamura et al. fail to explicitly teach the shank portion has a cross-sectional area which gradually increases from its first end adjacent to the material pushing portion to its second end away from the material pushing portion. However, this would have been an obvious design choice. Sakamura et al. teaches to form the recess via protruding portion 24b’ (figs. 10 & 11, para. [0046]). While the protruding portion 24b’ comprises a rectangular profile, one of skill in the art will appreciate that they can comprise a variety of shapes including comprising tapered surfaces. Thus, it would be an obvious design choice to modify the shape of the protruding portions 24b’ to have tapered surfaces instead of right-angled edges.	
Sakamura et al. fail to explicitly teach the limitation of claim 9 of a fourth extrusion mechanism configured to upset-extrude the wire blank obtained through clipping by the clipping mechanism to shape the first end of the wire blank into a head billet that facilitates forming of the material pushing portion and the shank portion billet by the first extrusion mechanism, and, the limitation of claim 7 of a third extrusion mechanism for upset-extruding a second end of the wire blank to shape the second end of the wire blank into a slot shaft portion, thereby forming a slot portion by the slot shaft portion, the wire blank formed between the first end and the second end, and the material pushing portion or the shank portion, wherein the second end of the wire blank is disposed opposite to the first end of the wire blank. However, this would have been obvious in view of Carusi. 
Carusi is directed to manufacturing rivets (col. 1 lines 13-17). Carusi teaches that it is known to upset the ends of tubular blanks into the desired shape via extrusion mechanisms (figs. 3-5, col. 3 line 25 – col. 4 line 15).
In this case, both Sakamura et al. and Carusi are directed to extruding rivets. Sakamura et al. teaches extruding a self-clinching rivet having a self-clinching portion with two increased diameter portions having a recess therebetween. Carusi teaches that it is known to use a pair of dies to extrude the ends of a rivet blank in order to upset the ends into a desired shape. Since Sakamua et al. teaches an I-shaped rivet having first and second ends with increased diameter, it would be predictable and obvious to form the increased diameter ends into the desired shape via extrusion with a die pair such that the first end comprises a billet with enough volume to subsequently form the material pushing portion and the shank portion billet, and, the second end comprises the shape of end 210 as taught by Doerr. In addition, upsetting the first end will predictably allow the subsequent first and second extrusion mechanisms detailed above to form a recess between two larger diameter portions, i.e. the material pushing portion and the shank portion. 
Regarding claim 10, Sakamura et al. further teach the fourth extrusion mechanism, the first extrusion mechanism, the second extrusion mechanism, and the third extrusion mechanism of the extrusion forming apparatus process the wire blank sequentially (Sakamura, fig. 5, para. [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”